Title: From George Washington to Robert Orme, 2 April 1755
From: Washington, George
To: Orme, Robert

 

[Mount Vernon, 2 April 1755]
To Robert Orme Esqr.—Alexandria
Dear Sir,

The arrival of a good deal of Company (among whom is my Mother, alarmd with at the report of my intententions to attending your Fortunes)—prevents me the pleasure of waiting upon you to day as I had intended; I therefore, I beg that you’ll be kind enough to make my compliments & excuse, to the Generl; who I hope to hear is greatly recoverd from his indisposition; and recruited sufficiently to prosecute his journy to Annopolis.
I find myself much embarrassd with my Affairs; having no person in whom I can confide, to entrust the management with of them with. Yet, under these disadvantangeous circumstances Notwithstanding, I am determined to do myself the honour of accompanying you, with upon this proviso only—that the General will be kind enough to permit my return so as soon as the hurry off, or grand Affair is over (if active part of the Campaign is at an end if it is desird) Or, if there shoud be any space of inaction long enough, to admit of a visit (for otherwis⟨e⟩ I coud by no means obtain my own consent, whatever private losses I might sustain) to endulge me therein and to my home, that I may be end[ulge]d in coming to it. I need not add how much I shoud be oblig’d by joining you at Wills Creek only, for this the General has kindly promis’d instead of doing it at an earlier period and place.—These things Sir, however unreasonable in whatever light they may appear to you at first Sight, I hope will not be taken amiss will not I hope be thought unreasonable when its is considerd how unprepard I am at

present to quit a Family, & an Estate scarcely settled, & I was just about to settle wch was utmost confusion.
I have inclosd you a Letter from Colo. Fairfax to Governour Shirley, which with his Complts he desird might be given to Mr Shirly: that Gentleman He also sends his Blessing to you, and desires you may be a good boy, & deserve them, & entitle yourself to more. that by being a good boy you may merit more of them. At present he entertains those pleasing, & Sanguine hopes that a dutiful, & worthy Son shoud expect from the most paternal fondness of an endulgent Father of you—t⟨erasurehis⟩ for your comfort. I herewith send you a small Chart Map of the back Country, which tho’ imperfect, & roughly drawn (for want of proper Utensils) Instrumts may, notwithstanding, give you a better knowledge of these e parts designated than you have hitherto had an oppertunity of acquiring.
I shall do myself the honour of waiting upon the General so as soon as I hear of His return from Annopolis—My Compliments attends him, Mr Shirley &ca And I am Sir Yr truely Obedt Servt

Go: Washington
Mount Vernon 2d of Apl 1755

